DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 16 is drawn to a data structure having stored thereon a computer program; therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a data structure is non-statutory because it is not:
A process occurring as a result of executing the program, or
A machine programmed to operate in accordance with the program, or
A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realize its functionality, or
A composition of matter.
See MPEP § 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 14, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 discloses, “an image processing device, comprising...a processor coupled to the memory and configured to perform the image processing method according to claim 9 based on instructions stored in the memory”, which causes the claim to be indefinite as it claims an apparatus and a method.  Claims 15 and 17-20 are rejected based on their dependency on claim 14.
Claim 15 discloses, “a virtual reality system, comprising at least one of a display device or the image processing device according to claim 14”, which causes the claim to be indefinite as it claims an apparatus and is dependent on claim 14, which claims an apparatus and a method.  Claims 17-20 are rejected based on their dependency on claim 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2017/0304314 A1 to Kim et al.
As to claim 1, Kim discloses a display panel, comprising: a first display area (Fig. 17, paragraph 0168, where the first display area are pixels (PX6)); and at least one second display area surrounding the first display area (Fig. 17, paragraph 0168, where the second display area are pixels (PX5)), wherein a number of sub-pixels per unit area in the first display area is greater than a number of sub-pixels per unit area in the at least one second display area (Fig. 17, paragraph 0168, where pixels (PX6) are greater per unit area than pixels (PX5)).
As to claim 2, Kim discloses the display panel, further comprising a plurality of gate lines and a plurality of sub-pixels, a same row of sub-pixels of the plurality of sub-pixels being connected to a same gate line of the plurality of gate lines, wherein the plurality of gate lines comprises: a plurality of first gate lines overlapping with the first display area, wherein adjacent first gate lines of the plurality of first gate lines is of a first distance, and a plurality of second gate lines overlapping with the at least one second display area and not overlapping with the first display area, wherein adjacent second gate lines of the plurality of second gate lines is of a second distance greater than the first distance (Fig. 17, paragraphs 0168-0169, where the first gate lines are (GL6) and the second gate lines are (GL5)).
As to claim 3, Kim discloses the display panel, further comprising a plurality of data lines and a plurality of sub-pixels, a same column of sub-pixels of the plurality of sub-pixels being connected to a same data line of the plurality of data lines, wherein the plurality of data lines comprises: a plurality of first data lines overlapping with the first 
As to claim 4, Kim discloses the display panel, wherein the at least one second display area comprises a plurality of second display areas, and the number of sub-pixels per unit area in the first display area is greater than a number of sub-pixels per unit area in each of the plurality of second display areas (Fig. 17, paragraphs 0166-0168, where pixels (PX1-PX5) are second display areas).
As to claim 5, Kim discloses the display panel, wherein the closer one of the plurality of second display areas is to the first display area, the greater the number of sub-pixels per unit area in the one of the plurality of second display areas (Fig. 17, paragraphs 0166-0168, where the closer the pixels are to the center, the greater the per unit area of pixels).
As to claim 6, Kim discloses the display panel, wherein the first display area is in a shape of rectangle and the at least one second display area is in a shapeDocket No. BOE0152PA Page 5of rectangular ring (Fig. 32 and 33, paragraphs 0236-0239, where the first display area in the center is a rectangle and the additional display areas are in the shape of a ring around the first display area).
claim 7, Kim discloses the display panel, wherein a number of the plurality of second display areas is two or three (Fig. 17, paragraphs 0166-0168, where pixels (PX1-PX5) are second display areas).
As to claim 8, Kim discloses a display device, comprising the display panel according claim 1 (Fig. 2 and 7A, paragraph 0114, display panel (400)).
As to claim 21, Kim discloses limitations similar to claim 3.
Allowable Subject Matter
Claims 9-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose or render obvious, “dividing an image to be processed into a plurality of image areas comprising a first image area and at least one second image area surrounding the first image area, wherein the first image area corresponds to a first display area in a display panel the at least one second image area corresponds to at least one second display area in the display panel in one-to-one correspondence, and a number of sub-pixels per unit area in the first display area is greater than a number of sub-pixels per unit area in the at least one second display area; rendering the plurality of image areas to make a plurality of pixels in the first image area correspond to a plurality of sub-pixels in the first display area in one-to-one correspondence, and make a plurality of pixels in each of the at least one second image area correspond to a plurality of sub-pixels in a corresponding second display area of the at least one second display area in one-to-one correspondence; stitching the rendered plurality of image areas into an image to be displayed; and Docket No. BOE0152PAPage 6transmitting image data corresponding to the image to be displayed to a driving circuit for driving the display panel”, in combination with the other limitations set forth in claim 9.  Claims 10-12 are dependent on claim 9.
Claims 14, 15 and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627